Citation Nr: 1820167	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 2009, with service in Saudi Arabia and Iraq.  His decorations include the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

On the August 2014 Substantive Appeal, the Veteran requested a Board videoconference hearing.  In February 2016, the Veteran withdrew his request to appear before a member of the Board.  38 C.F.R. § 20.704(e).      

Additionally, the Board notes that in an October 2016 statement, the Veteran revoked his power of attorney, Mark Lippman, effective October 12, 2016.  


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  

The Veteran contends that his obstructive sleep apnea had its onset in service.  In the alternative, he contends that his sleep apnea is caused or aggravated by his service-connected post traumatic stress disorder (PTSD).  

His service treatment records include references to difficulty sleeping, including a November 2005 report of medical history.  

His wife also stated that the Veteran had difficulty sleeping during service, to include problems with snoring.  See May 2012 lay statement.  A service member who served with the Veteran also stated that the Veteran snored very loudly during service and that he heard the Veteran gasp for air multiple times while sleeping.  See January 2016 lay statement.  

A May 2012 VA examination diagnosed the Veteran with obstructive sleep apnea.  The examiner opined that the sleep apnea was not caused by the PTSD as sleep apnea is a mechanical/structural problem of the upper airway and is not related to symptoms consistent with PTSD.  However, this medical opinion is inadequate as the examiner did not provide an opinion regarding whether the sleep apnea was directly related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In a December 2015 private medical opinion, the doctor opined that the Veteran's sleep apnea developed during his active duty service.  The physician stated that the development of sleep apnea can take place over the course of an individual's adulthood.  He further stated that given the current severity of sleep apnea symptoms, the sleep apnea began approximately 15 to 20 years ago, which would be during the Veteran's active duty service.  Moreover, the examiner highlighted reports of sleeping problems in the Veteran's service treatment records, to include the November 2005 report of medical history.  The private examiner also reviewed and considered the lay statements of record referencing sleeping problems during service, to include difficulties with snoring.  This opinion is highly probative as the examiner considered the Veteran's complete medical history and provided a thorough rationale.  Id.       

In light of the service treatment records that document in-service reports of sleep difficulties, the lay statements from the Veteran's wife and service member who witnessed the Veteran's sleeping problems during service, and the December 2015 positive medical opinion, the Board finds that obstructive sleep apnea had its onset during service.  Accordingly, service connection for sleep apnea is warranted.    


ORDER

Service connection for obstructive sleep apnea is granted.  





____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


